DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-23 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. US 8,525,497.

Regarding claim 11, Chiu discloses a method of controlling a multi-phase parallel converter (see Fig. 5) having a plurality of power stage circuits (42, 44), the method comprising: a) determining whether each of said plurality of power stage circuits is needed to provide power to a load (Iload) in accordance with a state of said load; b) decreasing an output current (see Fig. 10) of one of said power stage circuits (42, 44) by generating a bias voltage signal (L11) to gradually increase during a first time period (see Fig. 10) in accordance with a current sharing control (see background) when there is no need for said power stage circuit (42, 44) to provide power to said load (Iload), wherein said bias voltage signal (L11) is generated independently of an output voltage (Vo) of said  multi-phase parallel converter (Fig. 5); and c) increasing said output current (see Fig. 10) of one of said power stage circuits (42, 44) by generating said bias voltage signal (L11) to gradually decrease during a second time period (see Fig. 10) in accordance with said current sharing control if said power stage circuit (42, 44) is needed to provide power to said load (Iload).

Regarding claim 12, Chiu discloses increasing said output current from zero (see Fig. 10) until said output currents (Iload) of said power stage circuits are consistent with each other (42, 44).



Regarding claim 14, Chiu discloses gradually increasing said Page 2 of 6Application No.: 16/262,021 Attorney Ref.: SILG2015PO1C1US output currents (see Fig. 10) of remaining of said plurality of power stage circuits (42, 44) when said output current (Iload) of one of said power stage circuits (42, 44) is gradually decreased (see Fig. 10).

Regarding claim 15, Chiu discloses gradually decreasing said output currents (see Fig. 10) of remaining of said plurality of power stage circuits (42, 44) when said output current (Iload) of one of said power stage circuits (42, 44) is gradually increased (see Fig. 10).

Regarding claim 16, Chiu discloses adding said bias voltage signal (L11) to a sense signal (Vc1) representing said output current (Iload) of said power stage circuit (42, 44), in order to generate a superimposed signal (Vc1) to achieve said current sharing control together with a current bus signal (negative input to 16) of said current sharing control (16).

Regarding claim 17, Chiu discloses generating said current bus signal (negative input to 16) by a weighted calculation (see Fig. 8) of said output currents (Iload).



Regarding claim 19, Chiu discloses controlling said bias voltage signal (L11) to be gradually increased (see Fig. 10) by a bias voltage generator, in order to decrease said output current of said power stage circuit.

Regarding claim 20, Chiu discloses controlling said bias voltage signal to be gradually decreased by a bias voltage generator (R1, C1), in order to increase said output current (Iload) of said power stage circuit (42, 44).

Regarding claim 21, Chiu discloses said gradually increasing (see Fig. 10) said bias voltage signal (L11) comprises linearly increasing (see Fig. 10) said bias voltage signal (L11).

Regarding claim 22, Chiu discloses said gradually decreasing said bias Page 3 of 6Application No.: 16/262,021 Attorney Ref.: SILG2015PO1C1US voltage signal (L11) comprises linearly decreasing said bias voltage signal (see Fig. 10).

Regarding claim 23, Chiu discloses said gradual increase of said bias voltage signal (L11) is symmetrical to said gradual decrease (see Fig. 10) of said bias voltage signal (L11).

Conclusion
Prior art of record not relied upon is considered pertinent to applicant’s disclosure: Yu et al. (US 2015/0077072) teaches a plural converter with a bias voltage generator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262. The examiner can normally be reached M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839